DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 18 September 2020.  Claim 1-20 are pending.
Claim Objections
Claim 20 is  objected to because of the following informalities:  Claim 20  recites the method of claim 1. However, claim 1 is directed to a system.  Examiner is assuming the claim is dependent on claim 18. Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shakhnovich (US 2020/0151630 A1) in view of McNally al. (Hereinafter, McNally, US 6,823,513 B1), and further in view of Lakshman et al. (Hereinafter, US 2014/0006617 A1).
Per claim 1, Shakhnovich discloses a system (e.g., computing environment 100 as shown in Fig. 1; paragraph [0034], “FIG. 1 shows an example computing environment 100 for automated electronic document workflows, according to some embodiments of the present disclosure. The illustrative computing environment 100 can include a computer system (e.g., workflow server 102), one or more client devices 104, and one or more application services 106a-106n (106 generally). The various components of system 100 may be coupled via one more computer networks 110, including wireless and/or wired computer networks.”) comprising: 
a database system (e.g., database 218 as shown in Fig. 2 ) implemented using a server system (e.g., workflow server 200 as shown in Fig. 2; paragraph [0043], “FIG. 2 shows an example computer system (e.g., workflow server 200), according to some embodiments of the present disclosure. The illustrative server 200 (which may be the same as or similar to server 102 of FIG. 1) can include an organization configuration module 202, a user configuration module 204, a workflow configuration module 206, a document import module 208, a workflow distribution module 210, a document export module 212, a GUI module 214, and an API module 216 ....”), the database system 5configurable to cause: 
obtaining a package (e.g., method 300 as shown in Fig. 3; Abstract, “ A computer-implemented system and method of generating electronic document workflows is provided. The method includes receiving a request to create a workflow by a server from a client device operated by a first user. The server may receive one or more documents for the workflow, analyze each of the one or more documents to determine one or more fillable fields for each document, and receive workflow permission information for the workflow... “; paragraph [0033],” Embodiments of the present disclosure relate to systems and methods for enabling organizations and/or users to create fully automated and arbitrarily complex electronic document workflows without the need for coding. Workflows can be shared within an organization according to a flexible set of permissions, and instances of the workflow (referred to as “packets”, or “flow slates”) can be readily distributed to persons inside and outside of the organization.”; paragraph [0057], “FIG. 3 shows a flow diagram for an example method 300 for creating and distributing automated electronic document workflows, according to some embodiments of the present disclosure ...”; Examiner’s Note: Examiner is broadly and reasonably interpreting the workflows as a packages. ) indicating a set of flow permissions (Abstract,  “…The workflow permission information can indicate one or more recipients permitted to edit, share, and distribute the workflow ...  “; paragraph [0003], “…The method further comprises receiving, by the computer system, permission information for the workflow, the permission information indicating at least one of: users who are permitted to fill in the one or more fillable fields, users who are permitted to edit the one or more documents of the workflow, users who are permitted to share the workflow, or users who are permitted to distribute the workflow …. “; paragraph [0016], “ …The one or more processors, when executing the instructions, are further configured to receive permission information for the workflow, the permission information indicating at least one of: users who are permitted to fill in the one or more fillable fields, users who are permitted to edit the one or more documents of the workflow, users who are permitted to share the workflow, or users who are permitted to distribute the workflow ...  “; paragraph [0063], “ …The workflow permission information may indicate one or more recipients permitted to edit, share, and/or distribute the workflow ….  “), the set of flow permissions indicating one or more of: one or more profile types permitted to execute the flows(paragraph [0036], “ Workflow server 102 may support an arbitrary number of organizations, each having an arbitrary number of users and workflows. A user can be assigned a particular role within an organization. Roles can include, for example, owners, administrators (or “admins”), and regular or non-privileged users...”; Examiner’s Note: Shakhnovich teaches owner, administrator (or “admin”), and regular or non-privileged user types of users.), one or more user types permitted to 10execute the flows, one or more user roles permitted to execute the flows(paragraph [0036]), one or more organizations permitted to execute the flows, one or more organizational user groups permitted to execute the flows(paragraph [0004], “In accordance with aspects of the disclosure, the method further comprises creating a workspace for an organization, and inviting a plurality of users to join the workspace by sending a first universal resource locator (URL) link associated with the workspace via email. The method also comprises assigning each of the plurality of users with a respective role.”; paragraph [0017]), one or more organizational departments permitted to execute the flows, or one or more specific users permitted to execute the flows (paragraph [0075], “ …As shown in FIG. 14, a GUI (e.g., GUI 1400) may be used to assign each user a particular role with their organization or team, such as a “Team Member,” “Org Admin” (e.g., organizational admin), “Team Admin,” etc. In some embodiments, the organizational admin has full privileges within the system, whereas users with other roles may have restricted privileges. “); but does not expressly disclose:
processing a request to execute one of the flows, the request being received 15from a user via a client device, the flow including a plurality of elements, each of the elements corresponding to a set of computer-readable instructions;
responsive to processing the request to execute the flow,  accessing the flow permission metadata associated with the flows; 
determining that the user is permitted to execute the flow based, at 20least in part, on the set of flow permissions of the flow permission metadata; and 
responsive to determining that the user is permitted to execute the flow, initiating execution of the flow.  
McNally discloses:
processing a request to execute one of the flows (e.g., Step 103 as shown in Fig, 10; column 10, lines 3-5, “ Step 103 determines when the operator selects one of the activities (display of FIG. 6).  “), the request being received 15from a user via a client device(e.g.,  workflow initiator 55 as shown in Fig.1; column 4, lines 26-30, “ The workflow at run time is commenced from a workflow client application through a workflow initiator 55 which starts the process and commences the running of processes 54 under the control of the workflow enactment service.  “; column 5, lines 62-64, “  FIGS. 5 through 8 are diagrammatic illustrations of the display Screens which may be presented to the participants or operators executing assigned activities during the execution of such activities. “;  column 6, lines 5-9, “ In the next stage of the displayed process, FIG. 6, the operator has selected activity B, item 83 on list 82. Menu 84 pops up offering the operator the choice of viewing or commencing the performance, i.e. execution of activity B. “), the flow including a plurality of elements (e.g., interactive elements 86-88  as shown in Fig. 6; column 6, lines 9-14, “ When he selects perform, this results in the display screen of FIG. 7 where menu 85 appears with interactive elements 86–88, R-A, R-B and R-C which represent additional resources which the operator has interactive access to through this interface only during the execution of Activity B. “), each of the elements corresponding to a set of computer-readable instructions (column 4, lines 26-32,  “ The workflow at run time is commenced from a workflow client application through a workflow initiator 55 which starts the process and commences the running of processes 54 under the control of the workflow enactment service. The running processes assign activities to the workflow participants 56 which in turn invoke the appropriate applications to do the work required by the activities.“; column 5, lines 46-51, “ The display interface 70 includes data entry fields 71 for identifying the activity, for invoking the program 72 to which the activity is directed and the program location 73, defined execution parameters 74,the inputs provided 75 and the desired outputs 76 which should result from the execution of the activity. “ ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the workflow distribution of McNally with the  electronic document workflow device of Shaknovich for the purpose of providing an easy user-interactive interface useable by a variety of people of different businesses and technical backgrounds as suggested by McNally.
Lakshman discloses:
responsive to processing the request to execute the flow (e.g., step 400 as shown in Fi; g. 4; paragraph [0028], “In step 400, the IDE 142 may request execution of one or more administrative tasks to manage the lifecycle of the web application 108...”), accessing the flow permission metadata associated with the flows (e.g., step 408 as shown in Fig. 4; paragraph [0029], “ … In step 408, the IDE 142 receives the status of the execution of the administrative tasks ...  “ ); 
determining that the user is permitted to execute the flow based, at 20least in part, on the set of flow permissions of the flow permission metadata (e.g., step 410 as shown in Fig. 4; paragraph [0030], “Alternatively, in step 410, responsive to determining that the requested administrative tasks are authorized for the persona, and in turn, the developer 104, the platform manager determines administrative credentials 140 that may be necessary to invoke administrative privilege and carry out the administrative tasks on behalf of the developer 104…”); and 
responsive to determining that the user is permitted to execute the flow, initiating execution of the flow (e.g., step 412 as shown in Fig. 4; paragraph [0030], “… In step 412, the platform manager 102 transmits commands using via REST (Representational State Transfer) APIs (Application Programming Interface) or any other client-server communication protocols and messaging interfaces, to connect to the appropriate tiered computing component of the computing platform (e.g., orchestration manager 122, infrastructure manager 112, network manager 132) and execute the administrative tasks. “ ).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the user management construct of Lakshman with the  electronic document workflow device of Shaknovich and McNally for the purpose of making it easier to manage administrative access as suggested by Lakshman.
Per claim 2, Shakhnovich,  McNally, and Lakshman disclose the system as recited in claim 1, the database system further configurable to cause: 25obtaining the package by generating the package by a first server (Shakhnovich, Abstract, “ … The method includes receiving a request to create a workflow by a server from a client device operated by a first user ...  “; paragraph [0035]; paragraph [0037]; paragraph [0045]).  
Per claim 3, Shakhnovich,  McNally, and Lakshman disclose the system as recited in claim 1, the package being obtained by a first server  from a second server (Shakhnovich, e.g., method 300 as shown in Fig. 3; Abstract, “ A computer-implemented system and method of generating electronic document workflows is provided. The method includes receiving a request to create a workflow by a server from a client device operated by a first user. The server may receive one or more documents for the workflow, analyze each of the one or more documents to determine one or more fillable fields for each document, a receive workflow permission information for the workflow... “; Examiner’s Note: Fig. 1 of Shakhnovich discloses the package being obtained by a first server, e.g., 106a-106n as shown in Fig. 1,  from a second server 102 ), the database system further configurable to cause: 
processing the package (Shakhnovich, paragraph [0033],” Embodiments of the present disclosure relate to systems and methods for enabling organizations and/or users to create fully automated and arbitrarily complex electronic document workflows without the need for coding. Workflows can be shared within an organization according to a flexible set of permissions, and instances of the workflow (referred to as “packets”, or “flow slates”) can be readily distributed to persons inside and outside of the organization.”; paragraph [0057], “FIG. 3 shows a flow diagram for an example method 300 for creating and distributing automated electronic document workflows, according to some embodiments of the present disclosure ...”; Examiner’s Note: Examiner is broadly and reasonably interpreting the workflows as a packages.); and 5
storing the flow permission metadata responsive to processing the package(Shakhnovich, paragraph [0053], “ …Workflow distribution module 210 may be configured to store data entered into packets by the recipients ….  “).  
Per claim 7, Shakhnovich,  McNally, and Lakshman disclose the system as recited in claim 1, the database system further configurable to cause: 
determining that the user is permitted to execute the flow further based, at least in part, on a user profile of the user, the user profile indicating one or more of : a 25particular profile type of the user, a particular user type of the user, a particular user 54Attorney Docket No.: SLFCP321/4726US/JFG/JFG/ERH role of the user, a particular user group of which the user is a member, a particular organization of which the user is a member, a particular organizational department that includes the user, or an identity of the user(Shakhnovich, paragraph [0075], “ …As shown in FIG. 14, a GUI (e.g., GUI 1400) may be used to assign each user a particular role with their organization or team, such as a “Team Member,” “Org Admin” (e.g., organizational admin), “Team Admin,” etc. In some embodiments, the organizational admin has full privileges within the system, whereas users with other roles may have restricted privileges. “).  
Per clam 8,  Shakhnovich discloses a computer program product (e.g., computing device 7600 as shown in Fig. 76 ) comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising computer-readable instructions configurable to cause: 
obtaining a package (e.g., method 300 as shown in Fig. 3; Abstract, “ A computer-implemented system and method of generating electronic document workflows is provided. The method includes receiving a request to create a workflow by a server from a client device operated by a first user. The server may receive one or more documents for the workflow, analyze each of the one or more documents to determine one or more fillable fields for each document, and receive workflow permission information for the workflow... “; paragraph [0033],” Embodiments of the present disclosure relate to systems and methods for enabling organizations and/or users to create fully automated and arbitrarily complex electronic document workflows without the need for coding. Workflows can be shared within an organization according to a flexible set of permissions, and instances of the workflow (referred to as “packets”, or “flow slates”) can be readily distributed to persons inside and outside of the organization.”; paragraph [0057], “FIG. 3 shows a flow diagram for an example method 300 for creating and distributing automated electronic document workflows, according to some embodiments of the present disclosure ...”; Examiner’s Note: Examiner is broadly and reasonably interpreting the workflows as a packages. ) indicating a set of flow permissions (Abstract,  “…The workflow permission information can indicate one or more recipients permitted to edit, share, and distribute the workflow ...  “; paragraph [0003], “…The method further comprises receiving, by the computer system, permission information for the workflow, the permission information indicating at least one of: users who are permitted to fill in the one or more fillable fields, users who are permitted to edit the one or more documents of the workflow, users who are permitted to share the workflow, or users who are permitted to distribute the workflow …. “; paragraph [0016], “ …The one or more processors, when executing the instructions, are further configured to receive permission information for the workflow, the permission information indicating at least one of: users who are permitted to fill in the one or more fillable fields, users who are permitted to edit the one or more documents of the workflow, users who are permitted to share the workflow, or users who are permitted to distribute the workflow ...  “; paragraph [0063], “ …The workflow permission information may indicate one or more recipients permitted to edit, share, and/or distribute the workflow ….  “), the set of flow permissions indicating one or more of: one or more profile types permitted to execute the flows(paragraph [0036], “ Workflow server 102 may support an arbitrary number of organizations, each having an arbitrary number of users and workflows. A user can be assigned a particular role within an organization. Roles can include, for example, owners, administrators (or “admins”), and regular or non-privileged users...”; Examiner’s Note: Shakhnovich teaches owner, administrator (or “admin”), and regular or non-privileged user types of users.), one or more user types permitted to 10execute the flows, one or more user roles permitted to execute the flows(paragraph [0036]), one or more organizations permitted to execute the flows, one or more organizational user groups permitted to execute the flows(paragraph [0004], “In accordance with aspects of the disclosure, the method further comprises creating a workspace for an organization, and inviting a plurality of users to join the workspace by sending a first universal resource locator (URL) link associated with the workspace via email. The method also comprises assigning each of the plurality of users with a respective role.”; paragraph [0017]), one or more organizational departments permitted to execute the flows, or one or more specific users permitted to execute the flows (paragraph [0075], “ …As shown in FIG. 14, a GUI (e.g., GUI 1400) may be used to assign each user a particular role with their organization or team, such as a “Team Member,” “Org Admin” (e.g., organizational admin), “Team Admin,” etc. In some embodiments, the organizational admin has full privileges within the system, whereas users with other roles may have restricted privileges. “); but does not expressly disclose:
processing a request to execute one of the flows, the request being received 15from a user via a client device, the flow including a plurality of elements, each of the elements corresponding to a set of computer-readable instructions;
responsive to processing the request to execute the flow,  accessing the flow permission metadata associated with the flows; 
determining that the user is permitted to execute the flow based, at 20least in part, on the set of flow permissions of the flow permission metadata; and 
responsive to determining that the user is permitted to execute the flow, initiating execution of the flow.  
McNally discloses:
processing a request to execute one of the flows (e.g., Step 103 as shown in Fig, 10; column 10, lines 3-5, “ Step 103 determines when the operator selects one of the activities (display of FIG. 6).  “), the request being received 15from a user via a client device(e.g.,  workflow initiator 55 as shown in Fig.1; column 4, lines 26-30, “ The workflow at run time is commenced from a workflow client application through a workflow initiator 55 which starts the process and commences the running of processes 54 under the control of the workflow enactment service.  “; column 5, lines 62-64, “  FIGS. 5 through 8 are diagrammatic illustrations of the display Screens which may be presented to the participants or operators executing assigned activities during the execution of such activities. “;  column 6, lines 5-9, “ In the next stage of the displayed process, FIG. 6, the operator has selected activity B, item 83 on list 82. Menu 84 pops up offering the operator the choice of viewing or commencing the performance, i.e. execution of activity B. “), the flow including a plurality of elements (e.g., interactive elements 86-88  as shown in Fig. 6; column 6, lines 9-14, “ When he selects perform, this results in the display screen of FIG. 7 where menu 85 appears with interactive elements 86–88, R-A, R-B and R-C which represent additional resources which the operator has interactive access to through this interface only during the execution of Activity B. “), each of the elements corresponding to a set of computer-readable instructions (column 4, lines 26-32,  “ The workflow at run time is commenced from a workflow client application through a workflow initiator 55 which starts the process and commences the running of processes 54 under the control of the workflow enactment service. The running processes assign activities to the workflow participants 56 which in turn invoke the appropriate applications to do the work required by the activities.“; column 5, lines 46-51, “ The display interface 70 includes data entry fields 71 for identifying the activity, for invoking the program 72 to which the activity is directed and the program location 73, defined execution parameters 74,the inputs provided 75 and the desired outputs 76 which should result from the execution of the activity. “ ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the workflow distribution of McNally with the  electronic document workflow device of Shakhnovich for the purpose of providing an easy user-interactive interface useable by a variety of people of different businesses and technical backgrounds as suggested by McNally.
Lakshman discloses:
responsive to processing the request to execute the flow (e.g., step 400 as shown in Fi; g. 4; paragraph [0028], “In step 400, the IDE 142 may request execution of one or more administrative tasks to manage the lifecycle of the web application 108...”), accessing the flow permission metadata associated with the flows (e.g., step 408 as shown in Fig. 4; paragraph [0029], “ … In step 408, the IDE 142 receives the status of the execution of the administrative tasks ...  “ ); 
determining that the user is permitted to execute the flow based, at 20least in part, on the set of flow permissions of the flow permission metadata (e.g., step 410 as shown in Fig. 4; paragraph [0030], “Alternatively, in step 410, responsive to determining that the requested administrative tasks are authorized for the persona, and in turn, the developer 104, the platform manager determines administrative credentials 140 that may be necessary to invoke administrative privilege and carry out the administrative tasks on behalf of the developer 104…”); and 
responsive to determining that the user is permitted to execute the flow, initiating execution of the flow (e.g., step 412 as shown in Fig. 4; paragraph [0030], “… In step 412, the platform manager 102 transmits commands using via REST (Representational State Transfer) APIs (Application Programming Interface) or any other client-server communication protocols and messaging interfaces, to connect to the appropriate tiered computing component of the computing platform (e.g., orchestration manager 122, infrastructure manager 112, network manager 132) and execute the administrative tasks. “ ).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the user management construct of Lakshman with the  electronic document workflow device of Shaknovich and McNally for the purpose of making it easier to manage administrative access as suggested by Lakshman.
Per claim 9, Shakhnovich,  McNally, and Lakshman disclose the computer program product as recited in claim 8, the computer-readable instructions further configurable to cause: 25obtaining the package by generating the package by a first server (Shakhnovich, Abstract, “ … The method includes receiving a request to create a workflow by a server from a client device operated by a first user ...  “; paragraph [0035]; paragraph [0037]; paragraph [0045]).  
Per claim 10, Shakhnovich,  McNally, and Lakshman disclose the computer program product as recited in claim 8,the package being obtained by a first server  from a second server (Shakhnovich, e.g., method 300 as shown in Fig. 3; Abstract, “ A computer-implemented system and method of generating electronic document workflows is provided. The method includes receiving a request to create a workflow by a server from a client device operated by a first user. The server may receive one or more documents for the workflow, analyze each of the one or more documents to determine one or more fillable fields for each document, a receive workflow permission information for the workflow... “; Examiner’s Note: Fig. 1 of Shakhnovich discloses the package being obtained by a first server, e.g., 106a-106n as shown in Fig. 1,  from a second server 102 ), the database system further configurable to cause: 
processing the package (Shakhnovich, paragraph [0033],” Embodiments of the present disclosure relate to systems and methods for enabling organizations and/or users to create fully automated and arbitrarily complex electronic document workflows without the need for coding. Workflows can be shared within an organization according to a flexible set of permissions, and instances of the workflow (referred to as “packets”, or “flow slates”) can be readily distributed to persons inside and outside of the organization.”; paragraph [0057], “FIG. 3 shows a flow diagram for an example method 300 for creating and distributing automated electronic document workflows, according to some embodiments of the present disclosure ...”; Examiner’s Note: Examiner is broadly and reasonably interpreting the workflows as a packages.); and 5
storing the flow permission metadata responsive to processing the package(Shakhnovich, paragraph [0053], “ …Workflow distribution module 210 may be configured to store data entered into packets by the recipients ….  “).  
Per claim 14, Shakhnovich,  McNally, and Lakshman disclose the system as recited in claim 8, the computer program product as recited in claim 8, the database system further configurable to cause: 
determining that the user is permitted to execute the flow further based, at least in part, on a user profile of the user, the user profile indicating one or more of : a 25particular profile type of the user, a particular user type of the user, a particular user 54Attorney Docket No.: SLFCP321/4726US/JFG/JFG/ERH role of the user, a particular user group of which the user is a member, a particular organization of which the user is a member, a particular organizational department that includes the user, or an identity of the user(Shakhnovich, paragraph [0075], “ …As shown in FIG. 14, a GUI (e.g., GUI 1400) may be used to assign each user a particular role with their organization or team, such as a “Team Member,” “Org Admin” (e.g., organizational admin), “Team Admin,” etc. In some embodiments, the organizational admin has full privileges within the system, whereas users with other roles may have restricted privileges. “).  
Per claim 15, Shakhnovich  discloses a method, comprising: 10
obtaining a package (e.g., method 300 as shown in Fig. 3; Abstract, “ A computer-implemented system and method of generating electronic document workflows is provided. The method includes receiving a request to create a workflow by a server from a client device operated by a first user. The server may receive one or more documents for the workflow, analyze each of the one or more documents to determine one or more fillable fields for each document, and receive workflow permission information for the workflow... “; paragraph [0033],” Embodiments of the present disclosure relate to systems and methods for enabling organizations and/or users to create fully automated and arbitrarily complex electronic document workflows without the need for coding. Workflows can be shared within an organization according to a flexible set of permissions, and instances of the workflow (referred to as “packets”, or “flow slates”) can be readily distributed to persons inside and outside of the organization.”; paragraph [0057], “FIG. 3 shows a flow diagram for an example method 300 for creating and distributing automated electronic document workflows, according to some embodiments of the present disclosure ...”; Examiner’s Note: Examiner is broadly and reasonably interpreting the workflows as a packages. ) indicating a set of flow permissions (Abstract,  “…The workflow permission information can indicate one or more recipients permitted to edit, share, and distribute the workflow ...  “; paragraph [0003], “…The method further comprises receiving, by the computer system, permission information for the workflow, the permission information indicating at least one of: users who are permitted to fill in the one or more fillable fields, users who are permitted to edit the one or more documents of the workflow, users who are permitted to share the workflow, or users who are permitted to distribute the workflow …. “; paragraph [0016], “ …The one or more processors, when executing the instructions, are further configured to receive permission information for the workflow, the permission information indicating at least one of: users who are permitted to fill in the one or more fillable fields, users who are permitted to edit the one or more documents of the workflow, users who are permitted to share the workflow, or users who are permitted to distribute the workflow ...  “; paragraph [0063], “ …The workflow permission information may indicate one or more recipients permitted to edit, share, and/or distribute the workflow ….  “), the set of flow permissions indicating one or more of: one or more profile types permitted to execute the flows(paragraph [0036], “ Workflow server 102 may support an arbitrary number of organizations, each having an arbitrary number of users and workflows. A user can be assigned a particular role within an organization. Roles can include, for example, owners, administrators (or “admins”), and regular or non-privileged users...”; Examiner’s Note: Shakhnovich teaches owner, administrator (or “admin”), and regular or non-privileged user types of users.), one or more user types permitted to 10execute the flows, one or more user roles permitted to execute the flows(paragraph [0036]), one or more organizations permitted to execute the flows, one or more organizational user groups permitted to execute the flows(paragraph [0004], “In accordance with aspects of the disclosure, the method further comprises creating a workspace for an organization, and inviting a plurality of users to join the workspace by sending a first universal resource locator (URL) link associated with the workspace via email. The method also comprises assigning each of the plurality of users with a respective role.”; paragraph [0017]), one or more organizational departments permitted to execute the flows, or one or more specific users permitted to execute the flows (paragraph [0075], “ …As shown in FIG. 14, a GUI (e.g., GUI 1400) may be used to assign each user a particular role with their organization or team, such as a “Team Member,” “Org Admin” (e.g., organizational admin), “Team Admin,” etc. In some embodiments, the organizational admin has full privileges within the system, whereas users with other roles may have restricted privileges. “); but does not expressly disclose:
processing a request to execute one of the flows, the request being received 15from a user via a client device, the flow including a plurality of elements, each of the elements corresponding to a set of computer-readable instructions;
responsive to processing the request to execute the flow,  accessing the flow permission metadata associated with the flows; 
determining that the user is permitted to execute the flow based, at 20least in part, on the set of flow permissions of the flow permission metadata; and 
responsive to determining that the user is permitted to execute the flow, initiating execution of the flow.  
McNally discloses:
processing a request to execute one of the flows (e.g., Step 103 as shown in Fig, 10; column 10, lines 3-5, “ Step 103 determines when the operator selects one of the activities (display of FIG. 6).  “), the request being received 15from a user via a client device(e.g.,  workflow initiator 55 as shown in Fig.1; column 4, lines 26-30, “ The workflow at run time is commenced from a workflow client application through a workflow initiator 55 which starts the process and commences the running of processes 54 under the control of the workflow enactment service.  “; column 5, lines 62-64, “  FIGS. 5 through 8 are diagrammatic illustrations of the display Screens which may be presented to the participants or operators executing assigned activities during the execution of such activities. “;  column 6, lines 5-9, “ In the next stage of the displayed process, FIG. 6, the operator has selected activity B, item 83 on list 82. Menu 84 pops up offering the operator the choice of viewing or commencing the performance, i.e. execution of activity B. “), the flow including a plurality of elements (e.g., interactive elements 86-88  as shown in Fig. 6; column 6, lines 9-14, “ When he selects perform, this results in the display screen of FIG. 7 where menu 85 appears with interactive elements 86–88, R-A, R-B and R-C which represent additional resources which the operator has interactive access to through this interface only during the execution of Activity B. “), each of the elements corresponding to a set of computer-readable instructions (column 4, lines 26-32,  “ The workflow at run time is commenced from a workflow client application through a workflow initiator 55 which starts the process and commences the running of processes 54 under the control of the workflow enactment service. The running processes assign activities to the workflow participants 56 which in turn invoke the appropriate applications to do the work required by the activities.“; column 5, lines 46-51, “ The display interface 70 includes data entry fields 71 for identifying the activity, for invoking the program 72 to which the activity is directed and the program location 73, defined execution parameters 74,the inputs provided 75 and the desired outputs 76 which should result from the execution of the activity. “ ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the workflow distribution of McNally with the  electronic document workflow device of Shakhnovich for the purpose of providing an easy user-interactive interface useable by a variety of people of different businesses and technical backgrounds as suggested by McNally.
Lakshman discloses:
responsive to processing the request to execute the flow (e.g., step 400 as shown in Fi; g. 4; paragraph [0028], “In step 400, the IDE 142 may request execution of one or more administrative tasks to manage the lifecycle of the web application 108...”), accessing the flow permission metadata associated with the flows (e.g., step 408 as shown in Fig. 4; paragraph [0029], “ … In step 408, the IDE 142 receives the status of the execution of the administrative tasks ...  “ ); 
determining that the user is permitted to execute the flow based, at 20least in part, on the set of flow permissions of the flow permission metadata (e.g., step 410 as shown in Fig. 4; paragraph [0030], “Alternatively, in step 410, responsive to determining that the requested administrative tasks are authorized for the persona, and in turn, the developer 104, the platform manager determines administrative credentials 140 that may be necessary to invoke administrative privilege and carry out the administrative tasks on behalf of the developer 104…”); and 
responsive to determining that the user is permitted to execute the flow, initiating execution of the flow (e.g., step 412 as shown in Fig. 4; paragraph [0030], “… In step 412, the platform manager 102 transmits commands using via REST (Representational State Transfer) APIs (Application Programming Interface) or any other client-server communication protocols and messaging interfaces, to connect to the appropriate tiered computing component of the computing platform (e.g., orchestration manager 122, infrastructure manager 112, network manager 132) and execute the administrative tasks. “ ).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the user management construct of Lakshman with the  electronic document workflow device of Shakhnovich and McNally for the purpose of making it easier to manage administrative access as suggested by Lakshman.
Per claim 16, Shakhnovich,  McNally, and Lakshman disclose the method as recited in claim 15, further comprising: 5 25obtaining the package by generating the package by a first server (Shakhnovich, Abstract, “ … The method includes receiving a request to create a workflow by a server from a client device operated by a first user ...  “; paragraph [0035]; paragraph [0037]; paragraph [0045]).  
Per claim 17, Shakhnovich,  McNally, and Lakshman disclose the method as recited in claim 15, the package being obtained by a first server  from a second server (Shakhnovich, e.g., method 300 as shown in Fig. 3; Abstract, “ A computer-implemented system and method of generating electronic document workflows is provided. The method includes receiving a request to create a workflow by a server from a client device operated by a first user. The server may receive one or more documents for the workflow, analyze each of the one or more documents to determine one or more fillable fields for each document, a receive workflow permission information for the workflow... “; Examiner’s Note: Fig. 1 of Shakhnovich discloses the package being obtained by a first server, e.g., 106a-106n as shown in Fig. 1,  from a second server 102 ), the database system further configurable to cause: 
processing the package (Shakhnovich, paragraph [0033],” Embodiments of the present disclosure relate to systems and methods for enabling organizations and/or users to create fully automated and arbitrarily complex electronic document workflows without the need for coding. Workflows can be shared within an organization according to a flexible set of permissions, and instances of the workflow (referred to as “packets”, or “flow slates”) can be readily distributed to persons inside and outside of the organization.”; paragraph [0057], “FIG. 3 shows a flow diagram for an example method 300 for creating and distributing automated electronic document workflows, according to some embodiments of the present disclosure ...”; Examiner’s Note: Examiner is broadly and reasonably interpreting the workflows as a packages.); and 5
storing the flow permission metadata responsive to processing the package(Shakhnovich, paragraph [0053], “ …Workflow distribution module 210 may be configured to store data entered into packets by the recipients ….  “).  
Claims 4-5, 11-12  and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shakhnovich (US 2020/0151630 A1) in view of McNally al. (Hereinafter, McNally, US 6,823,513 B1), Lakshman et al. (Hereinafter, US 2014/0006617 A1), and further in view of Wells (US 2007/0288890 A1).
Per claim 4, Shakhnovich,  McNally, and Lakshman disclose the system as recited in claim 1, but does not expressly disclose that the database system is further configurable to cause:
providing, for presentation via a display, a plurality of user-selectable permission options; and
 10responsive to processing an indication of a selection of one or more of the user-selectable permission options, generating or updating the flow permission metadata.  
Well discloses:
providing, for presentation via a display, a plurality of user-selectable permission options (Abstract; paragraph [0011],”In one embodiment, a system comprises a designer application for a designer to create or edit at least one application, the designer application comprising at least one view comprising at least one field, wherein the designer configures the attributes of the field; a storage device for storing information and attributes of at least one application; an application interface for a user to interact with at least one application; and a screen for displaying the information stored in the storage device regarding at least one application for viewing by the user.”); and
 10responsive to processing an indication of a selection of one or more of the user-selectable permission options, generating or updating the flow permission metadata(Abstract; paragraph [0013]).  

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, method and apparatus of  Wells with the  electronic document workflow device of Shakhnovich, McNally, and Lakshman for the purpose of allowing for the design, administration, and presentation of computer software applications in order to  overcome the inefficiencies in the presentation and flow of information as suggested by Wells.
Per claim 5, Shakhnovich McNally, Lakshman, and Wells disclose the system as recited in claim 4, wherein generating or updating the flow 15permission metadata comprises: updating the flows of the flow permission metadata or updating the set of flow permissions of the flow permission metadata (Wells, paragraph [0141]).  
Per claim 11, Shakhnovich,  McNally, and Lakshman disclose the computer program product as recited in claim 8, but does not expressly disclose the computer-readable instructions further configurable to cause: 
providing, for presentation via a display, a plurality of user-selectable permission options; and
 10responsive to processing an indication of a selection of one or more of the user-selectable permission options, generating or updating the flow permission metadata.  
Well discloses:
providing, for presentation via a display, a plurality of user-selectable permission options (Abstract; paragraph [0011],”In one embodiment, a system comprises a designer application for a designer to create or edit at least one application, the designer application comprising at least one view comprising at least one field, wherein the designer configures the attributes of the field; a storage device for storing information and attributes of at least one application; an application interface for a user to interact with at least one application; and a screen for displaying the information stored in the storage device regarding at least one application for viewing by the user.”); and
 10responsive to processing an indication of a selection of one or more of the user-selectable permission options, generating or updating the flow permission metadata(Abstract; paragraph [0013]).  

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, method and apparatus of  Wells with the  electronic document workflow device of Shakhnovich, McNally, and Lakshman for the purpose of allowing for the design, administration, and presentation of computer software applications in order to  overcome the inefficiencies in the presentation and flow of information as suggested by Wells.
Per claim 12, Shakhnovich McNally, Lakshman, and Wells disclose the computer program product as recited in claim 11, wherein generating or updating the flow 15permission metadata comprises: updating the flows of the flow permission metadata or updating the set of flow permissions of the flow permission metadata (Wells, paragraph [0141]).  
Per claim 18, Shakhnovich,  McNally, and Lakshman disclose the method as recited in claim 15, but does not expressly disclose the method further comprising : 
providing, for presentation via a display, a plurality of user-selectable permission options; and
 10responsive to processing an indication of a selection of one or more of the user-selectable permission options, generating or updating the flow permission metadata.  
Well discloses:
providing, for presentation via a display, a plurality of user-selectable permission options (Abstract; paragraph [0011],”In one embodiment, a system comprises a designer application for a designer to create or edit at least one application, the designer application comprising at least one view comprising at least one field, wherein the designer configures the attributes of the field; a storage device for storing information and attributes of at least one application; an application interface for a user to interact with at least one application; and a screen for displaying the information stored in the storage device regarding at least one application for viewing by the user.”); and
 10responsive to processing an indication of a selection of one or more of the user-selectable permission options, generating or updating the flow permission metadata(Abstract; paragraph [0013]).  

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, method and apparatus of  Wells with the  electronic document workflow device of Shakhnovich, McNally, and Lakshman for the purpose of allowing for the design, administration, and presentation of computer software applications in order to  overcome the inefficiencies in the presentation and flow of information as suggested by Wells.
Per claim 19, Shakhnovich McNally, Lakshman, and Wells disclose the method as recited in claim 11, wherein generating or updating the flow 15permission metadata comprises: updating the flows of the flow permission metadata or updating the set of flow permissions of the flow permission metadata (Wells, paragraph [0141]).  
Claims 6, 13  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shakhnovich (US 2020/0151630 A1) in view of McNally al. (Hereinafter, McNally, US 6,823,513 B1), Lakshman et al. (Hereinafter, US 2014/0006617 A1), and further in view of Foster (US 6,675,382  B1).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Per claim 6, Shakhnovich,  McNally, and Lakshman disclose the system as recited in claim 1, but does not expressly disclose the package comprising at least one of: a folder, 20directory, file, URL, or data structure.  
Foster discloses the package comprising at least one of: a folder, directory, file, URL, or data structure (Abstract; Fig. 2 illustrates a package 200 comprising at least one of: a folder, directory, file, URL, or data structure, e.g.., payload file 210, control file 220, and digital signature file 230; column 6, lines 43-49) .  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the software packaging and distribution system of  Foster with the  electronic document workflow device of Shakhnovich, McNally, and Lakshman for the purpose of allowing easier installation or distribution of software packages as suggested by Foster.5
Per claim 13, Shakhnovich,  McNally, and Lakshman disclose the computer program product as recited in claim 8, but does not expressly disclose the package comprising at least one of: a folder, 20directory, file, URL, or data structure.  
Foster discloses the package comprising at least one of: a folder, directory, file, URL, or data structure (Abstract; Fig. 2 illustrates a package 200 comprising at least one of: a folder, directory, file, URL, or data structure, e.g.., payload file 210, control file 220, and digital signature file 230; column 6, lines 43-49) .  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the software packaging and distribution system of  Foster with the  electronic document workflow device of Shakhnovich, McNally, and Lakshman for the purpose of allowing easier installation or distribution of software packages as suggested by Foster.
Per claim 20, Shakhnovich,  McNally, and Lakshman disclose the method as recited in claim 18, but does not expressly disclose the package comprising at least one of: a folder, 20directory, file, URL, or data structure.  
Foster discloses the package comprising at least one of: a folder, directory, file, URL, or data structure (Abstract; Fig. 2 illustrates a package 200 comprising at least one of: a folder, directory, file, URL, or data structure, e.g.., payload file 210, control file 220, and digital signature file 230; column 6, lines 43-49) .  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the software packaging and distribution system of  Foster with the  electronic document workflow device of Shakhnovich, McNally, and Lakshman for the purpose of allowing easier installation or distribution of software packages as suggested by Foster.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173